Citation Nr: 0012993	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-16 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial (compensable) rating for lumbar 
spine disability including arthritis.

2.  Entitlement to an initial (compensable) rating for right 
knee disability including arthritis.

3.  Entitlement to an initial rating in excess of 10 percent 
for left knee disability including arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from March 1977 to March 
1981, and from May 1981 to August 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Phoenix Regional 
Office (RO) April 1998 rating decision which granted service 
connection for left knee, lumbar spine, right knee, and 
sinusitis disabilities (assigning a 10 percent rating to the 
former and noncompensable ratings to the remainder) and 
denied service connection for bilateral hearing loss.  At his 
December 1998 RO hearing, the veteran withdrew his appeal 
with regard to the claims of service connection for bilateral 
hearing loss and a compensable rating for the service-
connected sinusitis (confirming such request in writing on 
December 22, 1998).  38 C.F.R. § 20.204 (1999).  


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is associated with arthritis and productive of subjective 
symptoms of pain and impairment on strenuous physical 
activity; there is no objective evidence of range of motion 
impairment, pain on motion, neurological deficit or muscle 
spasm.

2.  His service-connected right knee disability is associated 
with degenerative arthritis and subjective complaints of 
stiffness, popping sensation, and pain on strenuous activity; 
there is no objective evidence of range of motion impairment, 
pain, weakness, instability or muscle atrophy.

3.  His service-connected left knee disability is associated 
with degenerative arthritis; it is manifested by subjective 
symptoms of recurrent pain, weakness, incoordination; 
objective evidence shows crepitus and instability, but the 
range of motion is not impaired.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5292 (1999).

2.  The schedular criteria for a compensable rating for right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003 (1999).

3.  The schedular criteria for a rating in excess of 10 
percent for left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for compensable ratings for his service-
connected low back and right knee disabilities, and a rating 
in excess of 10 percent for his left knee disability are well 
grounded, Murphy v. Derwinski, 1 Vet. App. 78 (1990), as they 
stem from ratings initially assigned at the time of the April 
1998 grant of service connection.  Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  As the claims are well grounded, VA has a 
duty to assist in the development of evidence pertinent to 
the claims.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant facts have been properly developed, and 
that the duty to assist has been satisfied.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for lumbar spine, and left and right knee 
disabilities was granted by RO rating decision in April 1998, 
based on the veteran's service medical records and a November 
1997 VA medical examination report showing that such 
disabilities (manifested by degenerative arthritis) were 
incurred during his active service; the low back and right 
knee disabilities were each rated noncompensable and the left 
knee disability was assigned a 10 percent rating.

On VA medical examination in November 1997, the veteran 
reported experiencing bilateral knee and low back impairment 
(on strenuous activity) since service, noting that the left 
knee was productive of greater impairment than the right; 
with regard to the left knee, he reported pain, weakness, 
fatigability, incoordination, and occasional instability, 
especially when running; he noted that his right knee 
symptoms were "minor;" with regard to his low back 
impairment, he reported experiencing recurrent pain on 
strenuous use and heavy lifting, suggesting that he was 
asymptomatic when not straining the back.  On examination, he 
walked with normal gait without any assistive devices; 
ambulation about the examining room, undressing, dressing, 
mounting and dismounting from the examining table, and 
raising from supine and sitting positions were performed 
"normally;" he was able to hop on each foot, heel- and toe-
walk, and squat and raise; straight leg raising was negative, 
bilaterally, deep tendon reflexes were equal and reactive, 
and there was no evidence of sciatic notch tenderness, muscle 
spasm, or sensory or motor deficit; examination of the right 
knee was "normal," including range of motion; left knee 
examination evidenced crepitus and positive McMurray test, 
but range of motion was "normal;" Lachman test was 
"negative," bilaterally; there was "[N]egative patella 
grind, apprehension of the left knee;" X-ray studies of the 
knees and lumbar spine showed degenerative joint disease.  
Degenerative joint disease of the lumbar spine and mild 
(bilateral) patellofemoral joint disease were diagnosed.

At a December 1998 RO hearing, the veteran testified that he 
had recurrent low back pain and occasional muscle spasms on 
strenuous activity such as heavy lifting, noting that he 
treated the pain with over-the-counter pain medication.  He 
indicated that his employment involved lifting boxes weighing 
5-10 pounds (which he described as "not too heavy").  
Reportedly, his low back disability impaired his ability to 
play sports and engage in strenuous physical activity.  He 
stated that the last time he saw a physician for his low back 
was on VA medical examination in November 1997.  He stated 
that he had recurrent left knee pain and impairment on 
strenuous activity such as extended walking (noting that his 
employment involved primarily walking), treating the pain 
with over-the-counter pain medication; he indicated that he 
did not wear knee braces and did not receive any treatment 
for left knee impairment.  He revealed that he did not have 
motion impairment but the knee, at times, felt stiff and 
popped on full motion.  With regard to his right knee 
disability, he testified that he had a popping sensation on 
full motion and strenuous activity, but he denied receiving 
any medical treatment or wearing a knee brace.  He indicated 
that he did not miss any time off work due to his low back or 
knee disabilities.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Code 5003 provides that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Codes 5200 et seq.), and that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, 
Diagnostic Code 5003.  In the absence of limitation of 
motion, a 20 percent rating will be assigned if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations; a 10 percent rating will be assigned if there 
is X-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups.  For the purpose of rating 
disability from arthritis, multiple involvements of the 
lumbar vertebra are considered groups of minor joints; the 
knee is considered a major joint.  See 38 C.F.R. § 4.45(f).  

Currently, the veteran's service-connected lumbar spine 
disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5292, arthritis and limitation of lumbar spine 
motion, and a noncompensable rating is assigned.  Although a 
minimum rating of 10 percent is of application under Code 
5292, if lumbar spine motion is limited "slightly," 
38 C.F.R. § 4.31 provides that in every instance where the 
rating schedule does not provide a zero percent evaluation, a 
zero percent evaluation will be assigned if the criteria for 
a compensable rating have not been met.

Based on the foregoing, the Board finds that a compensable 
rating for the veteran's service-connected low back 
disability is unwarranted.  Although the evidence shows the 
presence of degenerative arthritis of the lumbar spine which 
is productive of subjective complaints of intermittent pain 
on strenuous physical activity such as lifting heavy objects, 
the disability is not currently productive of any objective 
impairment (other than arthritis) and does not require 
medical treatment; on VA medical examination in November 
1997, there was no evidence of weakness, tenderness, muscle 
spasm, muscle atrophy, fatigue, incoordination, postural 
abnormality, fixed deformity, neurological impairment, or 
even slightly reduced or painful range of motion.  Overall, 
his service-connected lumbar spine disability is associated 
with subjective symptoms of recurrent pain but there is no 
indication (supported by objective findings) that the 
disability is productive of at least "slight" impairment of 
motion.  A compensable rating for low back disability under 
Code 5292 is therefore not warranted by application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 as mandated by DeLuca.

It is noted that while the presence of lumbar spine 
degenerative arthritis is shown by X-ray evidence, a 
compensable rating therefor is not warranted.  As discussed 
above, a 10 percent rating may be assigned for arthritis 
under Code 5003, in the absence of limitation of motion, if 
degenerative changes affect 2 or more major joints or 2 or 
more minor joint groups.  In this case, the pertinent 
service-connected disability is manifested by arthritis of 
only one minor joint group (lumbar vertebrae), see 
38 U.S.C.A. § 4.45; a compensable rating for lumbar spine 
arthritis is therefore inappropriate.

While a compensable rating may be assigned for arthritis 
under code 5003 if the impairment of the range of motion of 
the pertinent joints is noncompensable, the evidence does not 
indicate that the range of motion of the lumbar spine is 
impaired, even slightly.  The evidence of record reveals that 
the veteran's low back disability is associated with 
intermittent episodes of pain, but there is no objective 
evidence of muscle spasm, neurological impairment, impairment 
of the range of motion, muscle atrophy, fatigue, or 
incoordination.  The low back disability has not required any 
medical treatment since his service separation, and he only 
treats the pain with over-the-counter pain medication on an 
as-needed basis.  Both subjective complaints of pain and 
functional impairment, and objective manifestations of the 
low back disability have been considered but are not deemed 
illustrative of disability warranting a compensable 
evaluation under Codes 5003 or 5292.

The evidence before the Board does not reveal that the 
veteran's service-connected low back disability is associated 
with a fractured vertebra, complete spine bony fixation 
(ankylosis), lumbar spine ankylosis, that it is associated 
with neurological impairment, or that there is lumbosacral 
strain with characteristic pain on motion; thus, a rating of 
his disability under Codes 5285, 5286, 5289, 5293, or 5295, 
respectively, is not warranted.  

With regard to the veteran's service-connected right knee 
disability, it is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis, and a 
noncompensable rating is assigned.  

Based on the foregoing, the Board finds that the evidence 
does not support a compensable rating for the veteran's 
service-connected right knee disability.  Although he 
reported experiencing subjective symptoms of pain, stiffness, 
and popping sensation of strenuous physical activity, on VA 
medical examination in November 1997, there was no objective 
evidence of functional impairment associated with his right 
knee disability; the disability was not manifested by 
weakness, fatigue, incoordination, swelling, locking, 
instability, or reduced or painful range of motion; 
examination of the right knee was reported as "normal."  
Thus, on consideration of subjective manifestations of the 
veteran's right knee disability together with 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca, 8 Vet. App. at 206, the Board 
believes that the weight of the evidence of record fails to 
support a finding of right knee impairment under Diagnostic 
Code 5257 (recurrent subluxation or lateral instability).  

The clinical evidence of record, as discussed above, does not 
reveal the presence of malunion of the femur with marked knee 
disability, ankylosis of the knee, or malunion of the tibia 
and fibula with marked knee disability; an evaluation under 
Diagnostic Codes 5255, 5256 or 5262, respectively, is 
therefore wholly inappropriate in this case.  The range of 
motion of the right knee is shown to be "normal;" 
evaluation thereof under Codes 5260 or 5261 (limitation of 
flexion and extension, respectively), is likewise 
inappropriate in this case.

Although the presence of arthritis involving the right knee 
is shown by X-ray evidence, a compensable rating therefor is 
not warranted.  In this case, the pertinent service-connected 
disability is manifested by arthritis involving only a single 
major joint (the right knee), see 38 U.S.C.A. § 4.45(f), and 
in the absence of range of motion impairment, a compensable 
rating for arthritis of that joint is inappropriate.

The service-connected left knee disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257, 
arthritis and knee impairment with recurrent subluxation or 
lateral instability, and a 10 percent rating is assigned 
consistent with evidence of "slight" recurrent subluxation 
or lateral instability (Code 5257).  A 20 percent rating may 
be assigned under Code 5257 if knee impairment is moderate 
and, if the impairment is severe, a maximum rating of 30 
percent may be assigned.

Based on the foregoing, the Board finds that a rating in 
excess of the currently assigned 10 percent for left knee 
disability is unwarranted.  In particular, while the evidence 
shows both subjective symptoms of left knee pain and 
functional impairment and objective evidence of crepitus and 
instability, the severity of impairment does not appear to be 
consistent with evidence of "moderate" recurrent 
subluxation or lateral instability so as to warrant a 20 
percent rating under Code 5257; the veteran does not require 
any medical treatment for left knee disability and, on VA 
medical examination in November 1997, there was no evidence 
of range of motion impairment, swelling, weakness, or muscle 
atrophy.  Thus, on consideration of both subjective symptoms 
of pain and functional impairment and objective evidence of 
crepitus and instability, the Board finds that a rating in 
excess of 10 percent for left knee disability by application 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 as mandated by DeLuca is 
unwarranted.

As indicated above, left knee arthritis is shown by X-ray 
evidence, and a 10 percent rating may be assigned for 
arthritis of a joint where there is objective evidence of 
impairment of the range of motion.  In this case, however, 
the range of motion of the left knee is not impaired (see 
November 1997 VA medical examination report), and arthritis 
involving only one major joint is shown.  Thus, a compensable 
evaluation for left knee arthritis may not be assigned under 
Code 5003.

The evidence does not reveal the presence of malunion of the 
femur with marked knee disability, ankylosis of the knee, or 
malunion of the tibia and fibula with marked knee disability; 
an evaluation under Diagnostic Codes 5255, 5256 or 5262, 
respectively, is therefore inappropriate in this case.  The 
range of motion of the left knee is shown to be "normal;" 
evaluation thereof under Codes 5260 or 5261 (limitation of 
flexion and extension, respectively), is likewise 
inappropriate in this case.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claims; there is no 
question as to which of two evaluations should be applied, 
and 38 C.F.R. § 4.7 (1999) is inapplicable.


ORDER

A compensable rating for lumbar spine disability, including 
arthritis, is denied.

A compensable rating for right knee disability, including 
arthritis, is denied.

A rating in excess of 10 percent for left knee disability, 
including arthritis, is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

